Citation Nr: 1208990	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  02-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cervical and lumbar spine disabilities.


REPRESENTATION

Veteran represented by:	C. L. "Cindy" McNeely, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty for more than twenty years prior to his retirement in April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for a back condition.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at a June 2003 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In a February 2004 decision, the Board granted the Veteran's request to reopen a claim for service connection for a back disability and remanded the reopened claim for further development.  The reopened claim was again remanded by the Board in June 2006 and June 2009.

The Board acknowledges that the Veteran's private attorney has not received accreditation from VA's Office of General Counsel permitting representation of claimants.  Under 38 C.F.R. § 14.629 (2011), attorneys must file an application for accreditation with that office and receive a notice of accreditation before providing representation.  However, these requirements apply to attorneys who commence representation on or after June 23, 2008, or in cases in which a Notice of Disagreement (NOD) was filed after June 23, 2008, even if the representation began before that date.  See 78 Fed. Reg. 29852 (May 22, 2008).  In this case, the attorney commenced representation in March 2007 and the pertinent NOD was received in March 2002.  As such, the current version of 38 C.F.R. § 14.629 (2011) does not apply and Veteran's attorney remains the representative of record as to the claim for service connection for cervical and lumbar spine disabilities only.

In a September 2011 statement, the Veteran's private attorney objected to the "date of onset" assigned for tinnitus.  An August 2011 rating decision had granted the Veteran's claim for service connection for tinnitus, effective March 8, 2011.  As discussed above, the Veteran's private attorney is not currently accredited by VA's Office of General Counsel and cannot represent the Veteran as to claims other than the pending claim for service connection for cervical and lumbar spine disabilities.  The September 2011 statement therefore cannot be accepted as a valid NOD as it was not submitted by the Veteran or his representative.  38 C.F.R. §§ 14.629, 20.201, 20.301(a) (2011).  

In a December 2011 statement, the Veteran's private attorney attempts to raise the issue of entitlement to an effective date earlier than August 3, 2000 for the grant of service connection for bilateral hearing loss.  This December 2011 statement also contained a discussion regarding a "renewed objection" to the Veteran's claim for service connection for a hip disability; the Board had previously denied this claim in its June 2009 decision.  It is unclear whether this statement is intended to be a request to reopen this claim for service connection for a hip disability.  Although the Veteran's private attorney is not accredited to represent the Veteran as to these issues, the December 2011 statement may be accepted as an informal claim that has been filed by a person acting as a next friend of claimant who is not sui juris.  38 C.F.R. § 3.155(a) (2011).  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them and they are referred to the AOJ for clarification and appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this matter must be remanded for compliance with the Board's previous remand directives.

The Veteran has alleged receiving treatment for his back at the U.S. Air Force Base Hospital in Cam Ranh Bay while stationed in Vietnam.  In a May 1976 formal application, the Veteran indicated that he had received treatment for cervical back pain in "1967" at that facility in Cam Ranh Bay.  An October 1975 Report of Medical History (RMH) indicated that the Veteran was treated at the Tan Son Nhut Air Force Base in 1967 for cervical back pain.

In its June 2009 remand, the Board instructed the AOJ to contact the National Personnel Records Center (NPRC) and request a search for any additional service treatment records from the Veteran's period of active duty service from July 1963 to April 1976, particularly any reports from the U.S. Air Force Base Hospital in Cam Ranh Bay, Vietnam.  A VA addendum opinion was then to be obtained to address the nature and etiology of the Veteran's claimed cervical and lumbar spine disabilities.

The RO subsequently contacted the NPRC through the Personnel Information Exchange System (PIES) system and requested that all service treatment records from the Veteran's period of active duty service between July 1963 and April 1976 be provided.  A July 2009 PIES response indicated that all service treatment records were mailed to the RO in June 1976; these treatment records are contained in the claims file.  A follow-up request by the RO sought inpatient clinical records from the U.S. Air Force Hospital at Cam Ranh Bay between July 1963 and April 1976.  An August 2009 PIES response indicated that such a clinical search was limited to a one year period; no additional requests were made by the RO.

The AOJ's efforts to obtain additional service treatment records from the Veteran's period of active duty service in Vietnam are not in compliance with the terms of the Board's June 2009 remand.  The Board notes that the Veteran clarified that his fall occurred in August 1967 in an August 2009 affidavit.  In addition, the October 1975 RMH suggests that the Veteran was treated at Tan Son Nhut Air Force Base for cervical back pain rather than the facility at Cam Ranh Bay.  Further efforts to obtain these records are required.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  This matter must be remanded to ensure compliance with the Board's previous remands.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact NPRC or other appropriate service department sources to request any additional service treatment records from the Veteran's period of active duty service from July 1963 to April 1976.  Such additional records include inpatient clinical records from the U.S. Air Force Base Hospital located in Cam Ranh Bay and/or Tan Son Nhut.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed.

The Veteran has indicated that his claimed fall occurred in August 1967.

If additional information is needed to complete this request, the Veteran should be advised of the specific information needed. 

2.  If, and only if, additional service treatment records are received, the RO should arrange for the Veteran's claims file to be reviewed by the examiner who prepared the February 2010 VA opinion, if possible, to obtain a supplemental opinion as to the nature and etiology of the Veteran's claimed cervical and lumbar spine disabilities.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.

The examiner is asked to furnish an opinion with respect to the following questions:

For any diagnosed cervical and lumbar spine disability, is it at least as likely as not (50 percent or greater probability) that such a disability had its onset during the Veteran's active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should specifically comment on the contents of any newly received service treatment records.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



